Citation Nr: 0305378	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-46 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to April 
1968.

The claims file contains a report of a rating decision in 
July 1994 wherein the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied entitlement 
to service connection for PTSD.

In September 1994, the RO determined that additional 
information was necessary in connection to the claim.  
Additional evidence was added to the record, thereby 
rendering nonfinal the July 1994 rating decision.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the RO which denied 
the claim of entitlement to service connection for PTSD.  The 
prior decision of July 1994 was referenced.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in St. Petersburg, Florida, which now 
has jurisdiction.

In May 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In April 1998, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In December 2002 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran did not engage in combat with the enemy 
during service.  

3.  The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the finding of service-related PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in active or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for findings or 
complaints of psychiatric disorders.  

The service personnel records do not reflect the veteran's 
receipt of awards or decorations related to combat service.  
The service records also show that the veteran served in 
Vietnam from April 1967 to April 1968.  From April 18, 1967 
to January 2, 1968, the veteran served as a radio mechanic 
with Battery B (Searchlight), 29th Artillery.  Starting 
January 3, 1968, he was a radio mechanic with Battery A 4th 
Battalion 60th Artillery.  Listed campaigns include Counter-
Offensive Phase II in August 1967.  



The record of service (DD-214) shows the veteran's 
decorations include a Vietnam Service Medal and a Vietnam 
Campaign Medal.  There are no decorations denoting combat 
service.

VA records, dated from 1993 to 2002, reflect ongoing 
treatment of PTSD.  In a September 1994 report, the Director 
of the PTSD Treatment Unit at the VA Medical Center in 
Augusta, Georgia, reported that the veteran had completed 
their specialized PTSD treatment program.  He noted that the 
veteran suffers from severe and chronic PTSD associated with 
experiences in Vietnam.  

In August 1994, the veteran provided a statement regarding 
his stressors.  He reported that he was part of a two-man 
searchlight crew.  After drinking on a rainy night and 
retiring to his bunker, someone woke him up around midnight 
and told him to shine his searchlight for a helicopter.  When 
the helicopter came into his light, it veered off and crashed 
about 500 yards away.  It exploded and killed all four 
passengers on board.  Given the rain and the time of day, 
they waited until morning to recover the bodies.  He had a 
disagreement with the captain regarding his operation of the 
searchlight.  When he saw the bodies, he "went into shock."  
He was shipped to another location for a couple of days.  

The record includes an October 1994 report of an examination 
conducted by JMS (initials), PhD in September 1994.  Dr. JMS 
referred to the diagnosis of PTSD noted in VA treatment 
records dated in 1993 and 1994.  He diagnosed PTSD by 
history.  

A VA examination was conducted in April 1995.  On 
examination, the veteran reported that his stressors involved 
his searchlight assignment and putting dead bodies in body 
bags.  He also noted a helicopter crash.  The examiner 
diagnosed PTSD with chronic depression.  

In the April 1996 response to verification of the veteran's 
stressors, the United States Army & Joint Services 
Environmental Support Group (currently the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)), provided extracts of the veteran's unit for the 
period of April 1, 1967 to December 1967.  It was noted that 
the history did not document helicopter incidents or unit 
casualties during the period of the veteran's assignment to 
the unit.  It was suggested that morning reports be obtained 
from the National Archives and Records Administration (NARA) 
to verify daily personnel actions such as wounded in action, 
killed in action, missing in action, or transfers.  The 
report shows that on April 9, 1967, the battery suffered its 
second fatality when a soldier's light position was overtaken 
by Viet Cong, killing him and injuring other crewman present.  
The action occurred near the An Khe Base Camp of the 1st 
Cavalry Division.

The veteran included a stressor statement with the notice of 
disagreement that he filed in September 1996.  He reported 
that he witnessed a helicopter crash which killed the crew in 
1967.  Around January or February 1968 during the Tet, he 
allegedly observed children whose arms had been chopped off 
as a result of inoculations received by U.S. military medics.  
He indicated that he saw this somewhere between Qui Nhon and 
Phan Beng.  He also noted the stress associated with night 
operations and shining a searchlight into suspected enemy 
positions not certain if he would be shot or spotted. 

In May 1997, the veteran testified at the RO before a hearing 
officer.  He noted that they did not know if rounds fired 
were friendly or from the enemy since they would go to work 
30 minutes before dark and were without radio contact.  He 
testified that he was involved in combat.  They were mortared 
while on a bridge between Qui Nhon and Phan Rang, and a 
couple of the others were killed.  His duties as a radio 
mechanic included the operation of a searchlight.  He was on 
a bridge and they were mortared, and a couple of the others 
were killed.  He discussed a helicopter crash and noted that 
the helicopter was not attached to his unit.  He noted the 
possibility that it was with the 1st Cav Air Mobile which was 
close to Qui Nhon.  

In a July 1997 statement, the veteran provided the name of an 
individual from Oklahoma City, Oklahoma, who was a specialist 
and witnessed the incidents that he reported.  

In accordance with the Board's April 1998 remand, the RO 
requested a search of the morning reports for the veteran's 
unit for the period of July to August 1967.  NARA responded 
that the search of the morning reports failed to identify a 
helicopter crash or any killed servicemembers.  


Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied because the veteran has 
been provided with notice of what is required to substantiate 
his claim.  He was provided with notice of the requirements 
for establishing entitlement to service connection for PTSD 
in the October 1996 statement of the case, and the 
supplemental statements of the case issued in May 1997, April 
1999 and December 2002.    

Furthermore, with regard to notice the Board points out that 
in November 2002, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Such notice satisfies the duty to 
notify requirement that the RO notify the veteran as to which 
portion of the evidence is to be provided by the veteran and 
which is to be provided by VA, as it indicated that the 
veteran could submit evidence himself or have the RO obtain 
for him.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO shows it provided and fully considered the criteria of 
the VCAA when it issued its December 2002 supplemental 
statement of the case.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time, because the procedural actions of the RO are in 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist the 
veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's April 1998 remand, the RO requested and obtained 
additional information concerning the verification of the 
veteran's claimed stressors.  Also, the RO associated all VA 
treatment records with the file in view information provided 
by the veteran in June 1998 regarding his VA treatment.  
Further communication from the veteran and his representative 
following the issuance of the November 2002 development 
letter, does not provide information concerning any 
additional evidence. 

The Board notes that a VA hospitalization record of February 
1998, shows that the veteran reported that he receives 
disability benefits from the Social Security Administration 
(SSA) for his PTSD, neck pain, and back pain.  It appears 
that records pertaining to the award of such benefits have 
not been obtained and associated with the claims file.  
However, unlike in Quartuccio (in which the CAVC held that 
there was a duty for VA to obtain outstanding SSA records), 
here, the veteran has filed a number of other claims for 
benefits, including claims for diabetes mellitus, sinusitis 
and alcohol abuse, and there is no indication whatsoever that 
these records are in any way pertinent to the particular 
issues presented in this claim for PTSD.  As discussed below, 
the required verification of the stressors, and not the 
actual treatment or diagnosis of PTSD, has not been met in 
this instance.  There are no indications that the SSA records 
related to the examination and evaluation of the veteran's 
physical and psychiatric disabilities would provide the 
required verification of his stressors.  Requests from the 
sources generally used to verify reported stressors have been 
made, and the pertinent responses have been associated with 
the claims folder.  


Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests, that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).




The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).



If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  

The CAVC found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be awarded, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The medical evidence of record demonstrates that the veteran 
has been diagnosed with PTSD.  This is noted throughout VA 
treatment records, and on various evaluations conducted by VA 
examiners and Dr. JMS in the 1990s.  Therefore, the Board 
finds that the first requirement for a claim of entitlement 
to service connection for PTSD has been met. 

With regard to stressors, the veteran has provided 
information concerning a helicopter crash, witnessing others 
being killed, seeing children with their arms chopped off, 
and having to put bodies in body bags.  

During his hearing in May 1997 the veteran alleged that he 
was involved in combat.  However, the service records do not 
in any way suggest that the veteran engaged in combat with 
the enemy.  The service records reflect the veteran's duty as 
a radio mechanic during the time he was in Vietnam, and there 
are no indications that he received any awards or 
commendations generally associated with combat.  The Counter-
Offensive Phase II in August 1967 was listed in his service 
records.  However, the Board finds that such evidence alone 
is not sufficient to establish that the veteran engaged in 
combat with the enemy.  At most, it establishes that he may 
have been present in a combat zone or area.  However, this is 
not sufficient to establish that the veteran himself engaged 
in combat with the enemy.  VAOPGCPREC 12-99.  

Furthermore, the veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  See Zarycki, 6 Vet. App. at 98.   

There is no evidence to corroborate the occurrence of the 
veteran's alleged in-service stressful experience, in 
particular, the helicopter crash.  The service records 
clearly show that the veteran was assigned to a searchlight 
unit.  However, as indicated above, the responses from 
USASCRUR and NARA, have been negative with regard to 
helicopter crash incident and mortar attacks that the veteran 
described.  As noted, the only incident resulting in a 
fatality for the veteran's unit occurred on April 9, 1967, 
but the veteran's service records show that his assignment to 
that unit commenced on April 18, 1967.  Therefore, at this 
point, there is no evidence that the veteran witnessed the 
events as claimed.  

With regard to the other events that the veteran has 
mentioned, including seeing children with their arms chopped 
off and putting dead bodies in body bags, the Board finds 
that there is no evidence supporting the veteran's alleged 
experiences.  Lay statements clearly cannot establish the 
occurrence of the claimed in-service stressful experience.  
Although the veteran provided a name of another individual 
who was present at the time, he has not provided a statement 
from his former service comrade or other information or 
indicated any other source to corroborate any of his alleged 
in-service stressful experiences.   

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD.  Therefore, at this point, further discussion of the 
third requirement to establish such a claim is not necessary.  

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, an essential criterion of 38 C.F.R. § 3.304(f), the 
Board must conclude that the claim for service connection for 
PTSD must be denied.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-58 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

